Citation Nr: 1047138	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  04-39 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arteriosclerotic heart 
disease.

3.  Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 
1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
from previous rating decisions.  In a February 2003 rating 
decision, the Montgomery, Alabama Regional Office (RO) of the 
United States Department of Veterans Affairs (VA) denied service 
connection for hypertension and arteriosclerotic heart disease.  
In an August 2007 rating decision, the VA Appeals Management 
Center (AMC) in Washington, DC, granted service connection for 
PTSD, and assigned an initial disability rating of 30 percent.

In a May 2009 statement, the Veteran indicated that he was 
claiming a total disability rating based on individual 
unemployability (TDIU).  The issue of entitlement to a 
TDIU therefore has been raised by the record, but that 
issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

In August 2006, and again in February 2008, the Board remanded 
the heart disease and hypertension issues to the RO for 
additional development.  The case is once again before the Board.

The issues of entitlement to service connection for hypertension 
and a higher initial disability rating for PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The Veteran served in Vietnam in 1968 and 1969.

2.  The Veteran has arteriosclerotic heart disease that became 
manifest to a compensable degree after service.


CONCLUSION OF LAW

The Veteran's arteriosclerotic heart disease is presumed to be 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) as amended by 75 Fed. 
Reg. 53,202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Arteriosclerotic Heart Disease

The Veteran is seeking service connection for arteriosclerotic 
heart disease.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  
In addition, service connection for certain specified diseases is 
presumed if a veteran was exposed during service to certain 
herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  
Ischemic heart disease recently was added to the list of 
diseases, at 38 C.F.R. § 3.309(e), for which service connection 
is presumed in veterans who were exposed to an herbicide agent.  
75 Fed. Reg. 53,202.

Because the Veteran served in Vietnam in the late 1960s, he is 
presumed to have been exposed to an herbicide agent during that 
service.  See 38 U.S.C.A. §38 C.F.R. § 3.307 (a)(6)(iii).  
Medical records show that physicians who have treated the Veteran 
have diagnosed coronary artery disease.  The Veteran underwent 
coronary artery bypass graft surgery in 1999.  The Veteran's 
heart disease, described as coronary artery disease or 
arteriosclerotic heart disease, constitutes ischemic heart 
disease as defined in the amended 38 C.F.R. § 3.309(e).  See 
75 Fed. Reg. 53,202-01 (to be codified at 38 C.F.R. § 3.309(e) 
(Ischemic heart disease includes atherosclerotic cardiovascular 
disease including coronary artery disease and coronary bypass 
surgery).  As the Veteran is presumed to have been exposed an 
herbicide agent during service, and ischemic heart disease became 
manifest to a compensable degree after service, service 
connection on a presumptive basis is warranted. 

ORDER

Entitlement to service connection for arteriosclerotic heart 
disease is granted.


REMAND

In the February 2008 remand, the Board noted that the Veteran 
seeks service connection for hypertension as secondary to his 
service-connected PTSD.  The Board's remand instructions included 
sending the Veteran a corrective VCAA notice that included a 
description of the evidence needed to substantiate a claim based 
on secondary service connection.  In March 2008, the AMC issued a 
VCAA notice letter, but that notice did not advise the Veteran of 
the information and evidence necessary to substantiate a claim 
based on secondary service connection as requested in the remand.  
Rather, the letter only addressed claims on a direct basis.  
Thus, the prior remand instructions were not complied with.  The 
Board is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance. Stegall v. West, 11 Vet. App. 268 (1998).  Thus, 
remand to provide corrective notice is required.

In the August 2007 rating decision, the AMC granted service 
connection for PTSD and assigned a 30 percent disability rating.  
In June 2008, the Veteran submitted a notice of disagreement 
(NOD) with the 30 percent rating that the RO assigned.  

When a claimant files a timely NOD, the agency of original 
jurisdiction must prepare and send to the claimant a statement of 
the case (SOC).  38 C.F.R. § 19.26 (2010).  An SOC addressing his 
appeal of the initial rating assigned for his PTSD has not yet 
been issued.  Accordingly, the Board is required to remand this 
issue to the RO for the issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  After the RO has issued the 
statement of the case, the claim should be returned to the Board 
only if the Veteran perfects the appeal in a timely manner. See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly this case is REMANDED for the following action:	

1.  The RO/AMC should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
advises the Veteran of the information and 
evidence necessary to substantiate a claim 
for service connection on a secondary 
basis for hypertension.

2.  Thereafter, the RO/AMC should 
readjudicate the claim for service 
connection for hypertension.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case, and be given an opportunity to 
respond before the case is returned to the 
Board

3.  Issue a statement of the case to the 
Veteran and his representative addressing 
the issue of an initial disability rating 
higher than 30 percent for PTSD so that the 
Veteran may have the opportunity to 
complete an appeal on this issue (if he so 
desires) by filing a timely substantive 
appeal.  The issue should only be returned 
to the Board if a timely substantive appeal 
is filed.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


